Title: To Thomas Jefferson from Sir John Sinclair, 21 June 1797
From: Sinclair, Sir John
To: Jefferson, Thomas


                    
                        Sir
                        Board of Agriculture Whitehall
21. June 1797.
                    
                    I have much pleasure in acquainting you, that at the last meeting of the Board of Agriculture, you were admitted a Foreign Honorary Member of that Board, an honour to which your zeal for the improvement of agriculture so justly entitles you, and which I have no doubt will prove an additional inducement, to your assisting the Board in bringing that  most valuable Art to its highest state of perfection. Any communication from you will always be received by the Board with every proper attention. With esteem, I have the honour to be Your faithful and Obedient Servant
                    
                        John Sinclair
President
                    
                